Citation Nr: 1209344	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  09-34 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for residuals of a cerebral contusion and if so whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Gentry C. Hogan, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 

INTRODUCTION

The Veteran served on active duty from July 1974 to July 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston, Salem, North Carolina.  In October 2011 the Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record

The Veteran's reopened claim is addressed in the REMAND that follows the order section of this decision.


FINDINGS OF FACT

1.  Reopening of a claim for service connection for residuals of a cerebral contusion was denied in an unappealed rating decision in June 2006.

2.  The evidence received since the June 2006 decision includes evidence that is not cumulative or redundant of that previously of record and relates to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim for service connection for residuals of a cerebral contusion.  38 U.S.C.A. §  5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claims.  In addition, the evidence currently of record is sufficient to substantiate his claim to reopen.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011) before the Board decides this matter.

Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

"New" evidence means existing evidence not previously received by agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material" evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Analysis

The Veteran originally submitted a claim for entitlement to service connection for residuals of a cerebral contusion in 1982, and the claim was initially denied in October 1982.  Over the years, the Veteran has submitted claims to reopen his claim for service connection.

Most recently, in an unappealed rating decision dated in June 2006, the RO denied reopening of the claim for service connection for residuals of a cerebral contusion.  The RO noted that the claim had previously been denied because the disability existed prior to service and was not worsened by the Veteran's active service.  The determined that the evidence received since the June 2006 decision was not new and material because the evidence did not tend to show that the disability increased in severity beyond natural progress during service.

The evidence added to the record since that decision includes an August 2009 statement from a person who served with the Veteran and recalled that during service the Veteran experienced very painful and debilitating headaches during service.  Additionally, on his VA Form 9, the Veteran stated that his efficiency ratings dramatically declined during his active service.  

At the hearing before the undersigned, the Veteran testified that he was healthy upon induction into active service, despite his prior motorcycle accident.  However, after going through a gas chamber during training, he began experiencing headaches, which ultimately affected his job performance.  

The foregoing evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.  Therefore, it is new and material and reopening of the claim is in order.


ORDER

New and material evidence having been received, reopening of the claim of entitlement to service connection for residuals of a cerebral contusion is granted.


REMAND

Following a review of the record, the Board has determined that further development is required.  

The Board notes that no head, neurologic, or mental abnormalities were found on the examination for entrance into active duty.  Therefore, the presumption of soundness applies and can only be rebutted by clear and unmistakable evidence that the disease or injury existed prior to active service and was not aggravated by active duty.  

Treatment records as well as various statements submitted in connection with the Veteran's claim indicate that the Veteran was involved in a motorcycle accident which resulted in a cerebral contusion and loss of consciousness prior to his enlistment into service.  

Additionally, while the January 2011 VA examiner noted the Veteran's pre-service traumatic brain injury following a motorcycle accident, as well as noted the Veteran's treatment for headaches during active service, the examiner did not provide an adequate opinion and rationale regarding the etiology of the Veteran's residuals of cerebral contusion.  Rather, the examiner only concluded that she could find no data, medical literature, or medical cause to state that the head injury with headaches was related to his active service.    

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As such, a medical opinion is required to address the presumption of soundness, as well as to determine the nature and etiology of the Veteran's residuals of cerebral contusion.

Accordingly, this case is REMANDED to the RO via the Appeals Management Center in Washington, D.C., for the following actions:

1. The RO should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claim.

2. Then, the Veteran should be afforded a VA examination by a physician with the appropriate expertise, to determine the nature and etiology of any residuals of a cerebral contusion that may be present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should identify all current residuals of a cerebral contusion.  The examiner should specifically indicate whether the Veteran's headaches are related to the cerebral contusion.

Based on the review of the record and the examination results, the examiner should state an opinion as to whether there is a 50 percent or better probability that residuals of a cerebral contusion were present in service.  If the examiner responds in the affirmative, the examiner should state an opinion as to whether the residuals of a cerebral contusion clearly and unmistakably existed prior to service and clearly and unmistakably underwent no permanent increase in severity as a result of active service.

If the examiner is of the opinion that the Veteran's headaches are not related to a cerebral contusion, the examiner should state an opinion as to whether there is a 50 percent or better probability that the headaches originated during service or are otherwise etiologically related to service.

For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian.

The rationale for all opinions expressed must also be provided.

3. The RO should also undertake any other development it determines to be warranted.

4. Then, the RO should adjudicate the Veteran's reopened claim based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded the requisite opportunity to respond before the claims folder is returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.  

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).
						
This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


